                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 RALPH E. JOHNSTON,                        )
                                           )
             Plaintiff,                    )
                                           )
 v.                                        )       No.:   3:20-CV-103-KAC-DCP
                                           )
 DAVID B. RAUSCH,                          )
                                           )
             Defendant.                    )


                                    JUDGMENT

       Pursuant to the accompanying Order Dismissing Action, Plaintiff’s claims against

 Defendant are hereby DISMISSED with prejudice under Federal Rule of Civil Procedure

 41(b). The Clerk is DIRECTED to close the case.

       SO ORDERED.

                                           s/ Katherine A. Crytzer
                                           KATHERINE A. CRYTZER
                                           United States District Judge

 ENTERED AS A JUDGMENT:
   s/ LeAnna R. Wilson
   CLERK OF COURT




Case 3:20-cv-00103-KAC-DCP Document 26 Filed 09/09/21 Page 1 of 1 PageID #: 86
